                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TIARA POPE,

                           Plaintiff,        Case No. 19-cv-10895

v.                                           Paul D. Borman
                                             United States District Judge
EVEREST NATIONAL LIFE
INSURANCE COMPANY,

                     Defendant.
______________________________/

OPINION AND ORDER DENYING PLAINTIFF TIARA POPE’S MOTION
                TO REMAND CASE (ECF #3)

                                   I.    FACTS

      Before the Court is Plaintiff Tiara Pope’s Motion for Remand. (ECF #3.)

Plaintiff takes the position that remand is proper because Defendant Everest National

Insurance Company (“Everest”) did not file its Notice of Removal (ECF #1) within

30 days of service of process, as required by 28 U.S.C. § 1446(b)(1). (Pl.’s Mot.,

ECF #3, PgID 156.) Defendant contends that its Notice was timely because it

removed the case within 30 days of learning that removal was proper via a medical

bill that Plaintiff produced in response to Everest’s request for production of

documents, relying on the exception to 28 U.S.C. § 1446(b)(1) stated in 28 U.S.C. §

1446(b)(3). (Def.’s Resp., ECF #5, PgID 165.)



                                             1
      On or around September 26, 2018, Plaintiff Tiara Pope filed a Complaint in

the Washtenaw County Circuit Court seeking benefits under the Michigan No-Fault

Act, Mich. Comp. Laws § 500.3101, et seq. (Def.’s Resp., Ex. A, Compl., ECF #5-

2, PgID 173, 175.) Plaintiff stated that she was involved in a motor vehicle accident

on April 23, 2018. (Id. at ¶9, PgID 176.) Plaintiff claimed that she is entitled to

payment under the terms of an auto insurance policy issued by Everest for “medical

treatment and devices, attendant care, wage loss, replacement services, and/or other

allowable expenses” resulting from the accident. (Id.) It is not disputed that Plaintiff

is a citizen of Michigan and Everest is a citizen of New Jersey. (See Pl.’s Mot. for

Remand, ECF #3.) The Complaint alleged an amount in controversy exceeding the

sum of $25,000.00, excluding interest, costs, and attorney fees. (Id. at ¶5, PgID 175.)

Everest argues that it was unclear at that point if the matter was removable, as the

amount in controversy required for federal jurisdiction based on diversity of

citizenship is an amount exceeding $75,000.00. (Def.’s Resp., ECF #5, PgID 164.)

28 U.S.C. § 1332(a).

      Plaintiff’s Response to Everest’s First Request for Admissions, served by mail

on March 6, 2019, did not clarify the issue. (Def.’s Resp., ECF #5-3, Ex. B, PgID

183-84.) “Request to Admit 1” stated “Please admit that your damages do not exceed

$75,000.00.” (Id.) Plaintiff responded, “Neither admit nor deny at this time.

Discovery and treatment are ongoing.” (Id.) On March 6, 2019, Plaintiff also mailed

                                              2
her Response to Everest’s First Request for Production of Documents. Plaintiff

therein produced a medical bill from Beaumont Hospital (“Beaumont”) stating that

she owed a balance of $188,656.65 for treatment as of the day of the motor vehicle

accident, April 23, 2018. (Def.’s Resp., ECF #5-4, Ex. C, PgID 186.)

      On March 27, 2019, Defendant filed the Notice of Removal based on the

amount of the Beaumont bill. (ECF #1.) On April 12, 2019, Plaintiff filed the instant

Motion to Remand (ECF #3), and Everest responded on April 26, 2019 (ECF #5).

Plaintiff did not file a reply. Pursuant to Local Rule 7.2(f)(2), the Court concludes

that a hearing is not required and will make a determination on the motion papers.

                                       II. STANDARD

      According to 28 U.S.C. § 1441(a), “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be

removed by the defendant...to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1332(a)

provides that “[t]he district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interests and costs, and is between (1) citizens of different States.”

      28 U.S.C. § 1446(b)(1) states that “[t]he notice of removal of a civil action ...

shall be filed within 30 days after the receipt by the defendant...of a copy of the

initial pleading setting forth the claim for relief upon which such action...is based.”

                                               3
28 U.S.C. § 1446(b)(3) raises an exception to this rule: “if the case stated by the

initial pleading is not removable, a notice of removal may be filed within 30 days

after receipt by the defendant...of...other paper from which it may first be ascertained

that the case is one which is or has become removable.”

      “[The Sixth Circuit] places a burden on a defendant seeking to remove an

action to federal court to show by a preponderance of the evidence that the amount

in controversy requirement has been met.” Hayes v. Equitable Energy Res. Co., 266

F.3d 560, 572 (6th Cir. 2001) (citing Gafford v. Gen. Elec. Co., 997 F.2d 150, 158

(6th Cir. 1993), abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77

(2010)). Further, “[t]he amount in controversy should be considered ‘from the

perspective of the plaintiff, with a focus on the economic value of the rights he seeks

to protect.” McGhee v. Citimortgage, Inc., 834 F. Supp. 2d 708, 711 (E.D. Mich.

2011) (quoting Smith v. Nationwide Prop. & Cas. Ins. Co., 505 F.3d 401, 407 (6th

Cir. 2007)). When a complaint does not plead a specific amount in controversy in

excess of the jurisdictional amount required under 28 U.S.C. § 1332, “the removing

defendant must (1) allege in the notice of removal that the amount in controversy

exceeds the required jurisdictional amount, and (2) set forth the facts or other reasons

that the removing defendant possesses that support that allegation.” E.D. Mich. LR

81.1(b).




                                              4
                                     III. ANALYSIS

      Everest contends that Section 1446(b)(3)’s exception to the 30-day time limit

applies to salvage the at-issue Notice of Removal. Removal beyond the initial 30

days following service of process is allowed by Section 1446(b)(3), which states:

        Except as provided in subsection (c), if the case stated by the initial
        pleading is not removable, a notice of removal may be filed within
        thirty days after receipt by the defendant, through service or
        otherwise, of a copy of an amended pleading, motion, order or other
        paper from which it may first be ascertained that the case is one
        which is or has become removable.

28 U.S.C. § 1446(b)(3).

      “Responses to discovery” are included in the definition of “other paper,”

which may inform a defendant of the amount in controversy and, further, that a case

is removable, as per Section 1446(c)(3)(A):

        If the case stated by the initial pleading is not removable solely
        because the amount in controversy does not exceed the amount
        specified in section 1332(a), information relating to the amount in
        controversy in the record of the State proceeding, or in responses to
        discovery, shall be treated as an “other paper” under subsection
        (b)(3).

28 U.S.C. § 1446(c)(3)(A).

      On its face, the Complaint did not state sufficiently detailed allegations of

Plaintiff’s injuries or the scope of her treatment to provide Everest with persuasive

grounds to remove on the basis that Plaintiff’s damages exceeded $75,000.00, and




                                              5
the correct course of action following Service of Summons and the Complaint was

to proceed with discovery:

            No purpose is served by requiring the defendant...to speculate
            as to the amount in controversy when that amount can be
            ascertained from the plaintiff within a reasonable time through
            normal discovery procedures. If the amount does not appear
            upon filing of the original complaint, the thirty-day period
            commences to run anew upon the receipt by the defendant of
            some subsequently filed...other paper from which the defendant
            can first ascertain the case is removable.

Inovision Software Sols., Inc. v. Sponseller Grp., Inc., No. 15-10390, 2015 WL

3932542, at *4 (E.D. Mich. June 26, 2015) (quoting Storball v. Atl. Recording Corp.,

989 F. Supp. 845, 847 (E.D.Mich. 1997) (Gadola, J.)).

      Receiving the Beaumont bill through discovery, as anticipated by Sections

1446(b)(3) and 1446(c)(3)(A), enabled Everest to carry its burden that the amount

in controversy had been met for purposes for diversity jurisdiction. Plaintiff

challenges only the timeliness of the Notice of Removal and has not disputed

diversity of citizenship. The Beaumont bill produced on March 6, 2019 in response

to Everest’s First Request for Production of Documents falls squarely under the

definition of “other paper” for purposes of Sections 1446(b)(3) and 1446(c)(3)(A).

The amount of the bill, $188,656.65, well exceeds the jurisdictional minimum

required by Section 1332(a). On March 27, 2019, Defendant filed the Notice of

Removal based on the amount of the Beaumont bill, doing so less than 30 days after

learning from Plaintiff’s discovery responses that the amount in controversy

                                            6
requirement for diversity jurisdiction had been met. Therefore, the Court finds that

Everest timely filed its Notice of Removal under Section 1446(b)(3).

                                 IV.   CONCLUSION

      For the reasons stated above, the Court DENIES Plaintiff’s Motion for

Remand.

IT IS SO ORDERED.



Dated: June 5, 2019                          s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                            7
